EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This Office Action is responsive to the Amendment filed 17 August 2021.  Claims 1-20 are now pending.  The Examiner acknowledges the amendments to claims 1, 8, 10, 11, 13, 16 and 20.

The application has been amended as follows: 

IN THE ABSTRACT:
Systems and methods for clinical neuronavigation in accordance with embodiments of the invention are illustrated. One embodiment includes a method for generating a brain stimulation target, including obtaining functional magnetic resonance imaging (fMRI) image data of a patient's brain, where brain imaging data describes neuronal activations within the patient's brain, determining a brain stimulation target by mapping at least one region of interest to the patient's brain, locating functional subregions within the at least one region of interest based on the fMRI image data, determining functional relationships between at least two brain regions of interest, generating parameters for each functional subregion, generating a target quality score 

IN THE CLAIMS:

At line 2 of claim 3, “the brain imaging data” has been changed to –the imaging 

data--.

At line 2 of claim 4, “image data” has been changed to –data--.

At line 4 of claim 8, “other regions” has been changed to –other regions of the 

plurality of regions--.

At line 2 of claim 9, “the impact” has been changed to –an impact--.

At line 2 of claim 10, “a neurological condition” has been changed to –the 

neurological condition--.

At line 4 of claim 13, “the processor” has been changed to –the at least one 

processor--.

At line 14 of claim 13, “the level of connectivity” has been changed to --

connectivity strength--.

At line 17 of claim 13, “its target quality score” has been changed to –the at least 

one region’s target quality score--.

At line 19 of claim 13, “a neurological condition” has been changed to –the 

neurological condition--.

At line 2 of claim 15, “the processor” has been changed to –the at least one 

processor--.


processor--.

At line 1 of claim 18, “the each region” has been changed to –each region--.

At line 2 of claim 20, “the processor” has been changed to –the at least one 

processor--.

At line 5 of claim 20, “other regions” has been changed to –other regions of the 

plurality of regions--.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: regarding claims 1-12, the prior art of record does not teach or fairly suggest a method for generating a brain stimulation target, comprising: obtaining imaging data of a patient's brain, where the imaging data describes neuronal activations within the patient's brain; determining a brain stimulation target by: identifying a region of interest within the patient's brain using the imaging data; identifying a plurality of regions of the patient's brain receptive to focal neuromodulation; determining functional relationships between the region of interest and each region in the plurality of regions using the imaging data; generating a target quality score for each region in the plurality of regions indicating connectivity strength between the region of interest and the respective region in the plurality of regions; selecting at least one region in the plurality of regions as a brain stimulation target based on the at least one region's target quality score; and treating a neurological condition of the patient by delivering neurostimulation to the selected at least one region.
Regarding claims 13-20, the prior art of record does not teach or fairly suggest a
neuronavigation system, comprising: at least one processor; and a memory containing a neuronavigation application, where the neuronavigation application directs the at least one processor to: obtain imaging data describing neuronal activations within a patient's
brain; identifying a region of interest within the patient's brain using the imaging
data; identifying a plurality of regions of the patient's brain receptive to focal
neuromodulation; determine functional relationships between the region of interest and each region in the plurality of regions; generate a target quality score for each region in the plurality of regions indicating connectivity strength between the region of interest and the respective region in the plurality of regions; select at least one region in the plurality of regions as a brain stimulation target based on the at least one region’s target quality score and a neurological condition of the patient; and treat the neurological condition of the patient by delivering neurostimulation to the selected at least one region.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791